[Cite as Baker v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3901.]




                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




KEVIN BAKER

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant

        Case No. 2010-07903

Judge Alan C. Travis
Magistrate Matthew C. Rambo

DECISION


        {¶ 1} On April 27, 2011, defendant filed a motion for summary judgment pursuant
to Civ.R. 56(B). On May 20, 2011, plaintiff filed a response. The motion is now before
the court on a non-oral hearing pursuant to L.C.C.R. 4(D).
        {¶ 2} Civ.R. 56(C) states, in part, as follows:
        {¶ 3} “Summary judgment shall be rendered forthwith if the pleadings,
depositions, answers to interrogatories, written admissions, affidavits, transcripts of
evidence, and written stipulations of fact, if any, timely filed in the action, show that
there is no genuine issue as to any material fact and that the moving party is entitled to
judgment as a matter of law. No evidence or stipulation may be considered except as
stated in this rule. A summary judgment shall not be rendered unless it appears from
the evidence or stipulation, and only from the evidence or stipulation, that reasonable
minds can come to but one conclusion and that conclusion is adverse to the party
against whom the motion for summary judgment is made, that party being entitled to
have the evidence or stipulation construed most strongly in the party’s favor.” See also
Gilbert v. Summit Cty., 104 Ohio St.3d 660, 2004-Ohio-7108, citing Temple v. Wean
United, Inc. (1977), 50 Ohio St.2d 317.
          {¶ 4} Plaintiff is currently an inmate in the custody and control of defendant at the
Allen Correctional Institution pursuant to R.C. 5120.16. Plaintiff alleges that there were
irregularities in his sentencing hearing and that there are “defects” in his sentencing
entries from the Lucas County Court of Common Pleas. Plaintiff claims that defendant
had a duty to ensure the accuracy and validity of his sentencing entries prior to
incarcerating him, and asserts a claim of false imprisonment.
          {¶ 5} “False imprisonment occurs when a person confines another intentionally
‘without lawful privilege and against his consent within a limited area for any appreciable
time * * *.’” Bennett v. Ohio Dept. of Rehab. & Corr. (1991), 60 Ohio St.3d 107, 109,
quoting Feliciano v. Kreiger (1977), 50 Ohio St.2d 69, 71.              Elements of a false
imprisonment claim are: 1) expiration of the lawful term of confinement; 2) intentional
confinement after the expiration; and 3) knowledge that the privilege initially justifying
the confinement no longer exists. Corder v. Ohio Dept. of Rehab. & Corr. (1994), 94
Ohio App.3d 315, 318.
          {¶ 6} In support of its motion, defendant filed the affidavit of Melissa Adams, who
states:
          {¶ 7} “1. I am employed by [defendant] as the Chief of the Bureau of Sentence
Computation (Bureau).
          {¶ 8} “2. I have personal knowledge, and I am competent to testify to the facts
contained in this Affidavit.
          {¶ 9} “3. The Bureau bases its sentence calculations on certified entries
received from a court of law. Furthermore, the Bureau is unable to alter a calculation
date if no entry has been received which would change a sentence. In [plaintiff’s] case,
the court entries described below include all entries received by the Bureau which would
alter [plaintiff’s] sentence.
          {¶ 10} “4. I have reviewed [plaintiff’s] inmate file and the court records from his
criminal case, which is identified as Lucas County case no. CR0200801976.
       {¶ 11} “5. On January 29, 2009, [plaintiff] was admitted to [defendant] to serve a
mandatory sentence of three (3) years for Attempted Trafficking in Cocaine. A true and
accurate copy of the Sentencing Entry dated January 23, 2009 is attached hereto as
Exhibit A.
       {¶ 12} “6. The Bureau applied three (3) days of jail time credit as noted in the
Sentencing Entry, as well as an additional five (5) days of credit for conveyance time for
a total of eight (8) days of credit.
       {¶ 13} “7. A Nunc Pro Tunc Judgment Entry was filed on June 7, 2010 in the
Lucas County Court of Common Pleas and received by our office shortly thereafter.
This entry was to correct certain defects in the January 23, 2009 entry. However, such
entry did not alter [plaintiff’s] sentence. The Court maintained in this entry that [plaintiff]
was ordered to serve a mandatory three (3) year sentence.               Jail time credit also
remained unchanged. A true and accurate copy of the Nunc Pro Tunc Judgment Entry
is attached hereto as Exhibit B.
       {¶ 14} “8. Based upon [plaintiff’s] sentence and the above-described credit, his
release date has been calculated to be January 20, 2012.
       {¶ 15} “9. While in [defendant’s] custody, [plaintiff] has been imprisoned in
accordance with the judgment entries issued by the Lucas County Court of Common
Pleas in Case No. CR0200801976. No irregularities or other invalidating characteristics
were noted in regards to the judgment entry issued in such case.”
       {¶ 16} An action for false imprisonment cannot be maintained when the
imprisonment is in accordance with the judgment or order of a court, unless it appears
such judgment or order is void on its face. Bradley v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 07AP-506, 2007-Ohio-7150, ¶10; Fryerson v. Ohio Dept. of Rehab. &
Corr., Franklin App. No. 02AP-1216, 2003-Ohio-2730, ¶17; Diehl v. Friester (1882), 37
Ohio St. 473, 475.      Thus, the state is immune from a common law claim of false
imprisonment when the plaintiff was incarcerated pursuant to a facially-valid judgment
or order, even if the facially-valid judgment or order is later determined to be void.
Bradley, at ¶11; Likes v. Ohio Dept. of Rehab. & Corr., Franklin App. No. 05AP-709,
2006-Ohio-231, ¶10. Facial invalidity does not require the consideration of extrinsic
information or the application of case law. Gonzales v. Ohio Dept. of Rehab. & Corr.,
Franklin App. No. 08AP-567, 2009-Ohio-246, ¶10.
       {¶ 17} Civ.R. 56(E) states, in part, as follows:
       {¶ 18} “When a motion for summary judgment is made and supported as
provided in this rule, an adverse party may not rest upon the mere allegations or denials
of the party’s pleadings, but the party’s response, by affidavit or as otherwise provided
in this rule, must set forth specific facts showing that there is a genuine issue for trial. If
the party does not so respond, summary judgment, if appropriate, shall be entered
against the party.”
       {¶ 19} Plaintiff did not file any affidavit to dispute the averments made by Adams.
       {¶ 20} Upon review of the sentencing entries that defendant has relied upon to
incarcerate plaintiff, the court does not perceive any error which would draw into
question the validity of the orders. Additionally, based upon the undisputed affidavit of
Melissa Adams, the court finds that defendant has confined plaintiff pursuant to a valid
court order at all times relevant.         Thus, defendant cannot be liable for false
imprisonment.
       {¶ 21} To the extent that plaintiff is challenging the sentence imposed upon him
by the Lucas County Court of Common Pleas, it is well-settled that a plaintiff may not
substitute an action in the Court of Claims for a right of appeal in a different court. See
Hardy v. Belmont Corr. Inst., Ct. of Cl. No. 2004-09631, 2006-Ohio-623. “R.C. 2743.02
does not embrace jurisdiction to review criminal proceedings occurring in courts of
common pleas.” Donaldson v. Court of Claims of Ohio (May 19, 1992), Franklin App.
No. 91AP-1218; see also Troutman v. Ohio Dept. of Rehab. & Corr., Franklin App. Nos.
03AP-1240 and 04AP-670, 2005-Ohio-334.
       {¶ 22} Based upon the foregoing, the court finds that defendant is entitled to
judgment as a matter of law. Accordingly, defendant’s motion for summary judgment
shall be granted and judgment shall be rendered in favor of defendant.
                                               Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




KEVIN BAKER

      Plaintiff

      v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

      Defendant
      Case No. 2010-07903

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




       A non-oral hearing was conducted in this case upon defendant’s motion for
summary judgment.       For the reasons set forth in the decision filed concurrently
herewith, defendant’s motion for summary judgment is GRANTED and judgment is
rendered in favor of defendant. Court costs are assessed against plaintiff. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          ALAN C. TRAVIS
                                          Judge

cc:
Jennifer A. Adair                 Kevin Baker, #597-428
Assistant Attorney General        Allen Correctional Institution
150 East Gay Street, 18th Floor   P.O. Box 4501
Columbus, Ohio 43215-3130         Lima, Ohio 45802

MR/cmd
Filed June 20, 2011
To S.C. reporter August 2, 2011